Notice of Allowance
Claims 11-16, 18-22, 24-28, and 30-32 are hereby allowed.  As requested by Applicant, the examiner has rejoined the previously-withdrawn claims as they are all dependent upon the linking claim 11.  See Remarks, 06/23/2022, page 8.


Examiner’s Statement of Reasons For Allowance
The examiner agrees with Applicant’s arguments on Remarks, 06/23/2022, page 8-9, as shown here: 

    PNG
    media_image1.png
    113
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    801
    media_image2.png
    Greyscale

The examiner has been unable to find in the prior art the limitations surrounding the printed calibration target including one or more sheets of paper, and on each of the sheets of paper having landmarks, marks, associated landmarks, as claimed, and further where the image capture assembly on the mobile base acquires photographic test images of the printed calibration target, which then controls the actions of the mobile base as claimed.  
The examiner did find US Pat Pub No. 2014/0324642 to Winkel. Winkel teaches a printed out planogram that was used by a store employee as a target calibration sheet of paper so that the employee could verify compliance with planogram.  However, This does not show where the image capture assembly on the mobile base acquires the target data from the sheet of paper, and then takes action, as claimed.  In particular, Winkel relates to a method of generating a planogram for a retail display. The method includes selecting a merchandise item having a merchandise identifier; selecting a fixture associated with the merchandise item, the fixture having a fixture identifier; determining a display location for the fixture or for the merchandise item, the display location being one of a plurality of display locations of a merchandise display structure, the merchandise display structure being configured to receive the fixture and to display the merchandise item; generating a marker code based on the merchandise identifier and the fixture identifier, the marker code identifying the merchandise item and the fixture; and 
    PNG
    media_image3.png
    439
    559
    media_image3.png
    Greyscale
generating a planogram data file, the planogram data file including data corresponding to the marker code and the display location, the marker code identifying the merchandise and fixture.  Further, see [0006] of Winkel, This information is detailed in a paper document of the planogram, which is then distributed to stores for implementation. FIGS. 1A and 1B depict the traditional paper planograms received by individual retail stores.
Further, the examiner found U.S. Pat. Pub. No. 2015/0317620 to Morandi et al. Again, Morandi, similar to Winkel, teaches a product template at e.g. [0021] and Fig. 4A.  However, the specific recited limitations of the claim are not taught by Morandi, alone or in combination with any other reference.  
The examiner also agrees with Applicant’s argument of: 

    PNG
    media_image4.png
    455
    807
    media_image4.png
    Greyscale

See Remarks, 06/23/2020, page 10.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687